                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    RYAN HOBBS,                  :                       Case No. 1:13-cv-928
                                 :
         Petitioner,             :                       District Judge Timothy S. Black
                                 :                       Magistrate Judge Michael R. Merz
    vs.                          :
                                 :
    OHIO ADULT PAROLE AUTHORITY, :
                                 :
         Respondent.             :

               DECISION AND ENTRY ADOPTING THE INITIAL AND
               SUPPLEMENT REPORT AND RECOMMENDATIONS
                 OF THE U.S. MAGISTRATE JUDGE (Docs. 29, 45)

       This civil case is before the Court pursuant to the Order of General Reference in

the United States District Court for the Southern District of Ohio, Western Division to

United States Magistrate Judge Michael R. Merz.

       On February 18, 2015, this Court dismissed with prejudice Petitioner’s petition for

writ of habeas corpus and further denied a certificate of appealability and leave to appeal

in forma pauperis. (Doc. 26). Petitioner did not appeal.

       On August 2, 2018, Petitioner filed a motion seeking relief from judgment,

asserting that “[t]he entire habeas proceedings before this court is null and void as well as

every state Court and appellate decision,” due to alleged prosecutorial misconduct and

fraud upon the Court. 1 (Doc. 28).



1
  While Petitioner generally appears to allege fraud in the context of his habeas proceeding, his
statements at times imply that the alleged fraud occurred in relation to his underlying state court
conviction. (See Doc. 28 at 2, 3).
       Pursuant to the Order of General Reference, Judge Merz reviewed the pleadings

filed with this Court and, on August 8, 2018, submitted a Report and Recommendation,

opining that Petitioner’s motion is untimely and without merit. (Doc. 29). Accordingly,

Judge Merz recommends that this Court deny Petitioner’s motion, deny a certificate of

appealability, and certify to the Sixth Circuit that any appeal would be objectively

frivolous. (Doc. 29). Petitioner filed objections (Doc. 30) and Respondent filed a

response in support of the Report and Recommendation (Doc. 31). In light of Petitioner’s

objections, this Court entered an Order recommitting the case for further analysis and

recommendations. (Doc. 33).

       On September 18, 2018, Judge Merz issued a Supplemental Report and

Recommendations, further supporting the prior recommendation. (Doc. 45). Petitioner

filed objections. (Doc. 58). 2

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court determines


2
  Petitioner’s objections merely restate his previously raised assertions and objections, all of
which have been thoroughly and accurately addressed in the initial and Supplemental Report and
Recommendations. Petitioner further argues that the Magistrate Judge misinterpreted his motion
for relief from the judgment and he claims no decision can be reached on his motion absent the
Court thoroughly investigating his conclusory allegations of fraud. This is simply inaccurate.
Indeed, despite Petitioner’s motion lacking authority or evidence, the Magistrate Judge
thoroughly analyzed it in every conceivable context. Petitioner motion for relief is untimely and
unsupported. Thus, he is not entitled to the relief he seeks, and his objections merely asserting
the contrary do not amount to “specific written objections.” Fed. R. Civ. P. 72(b)(2) (emphasis
added). “The filing of vague, general, or conclusory objections does not meet the requirement of
specific objections and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x
354, 356 (6th Cir. 2001). The Court finds the Magistrate Judge’s recommendations thorough
and accurate, and, accordingly, Petitioner’s objections are overruled.


                                                2
that the initial and Supplemental Report and Recommendations (Docs. 29, 45) should be,

and are hereby, adopted in their entirety. Accordingly:

        1.   The initial and Supplemental Report and Recommendations (Doc. 29, 45)
             are ADOPTED;

        2.   Petitioner’s motion for relief from judgment (Doc. 28) is DENIED;

        3.   Because reasonable jurists would not debate the Court’s conclusions, the
             Court DENIES issuance of a certificate of appealability, pursuant to 28
             U.S.C. § 2254.

        4.   Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
             of this Order would not be taken in good faith and, therefore, this Court
             DENIES Petitioner leave to appeal in forma pauperis.

        IT IS SO ORDERED.

Date:         3/1/19                                           s/ Timothy S. Black
                                                           Timothy S. Black
                                                           United States District Judge




                                            3
